Citation Nr: 0837685	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  02-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, right tonsil, claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.  His service included a tour in Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran testified at an August 2003 Board 
hearing; the transcript is of record.  

In March 2005, this matter was remanded for preliminary RO 
review and readjudication of evidence received subsequent to 
the October 2002 statement of the case.  The appeal was 
denied by Board decision in August 2005.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court), and per an August 2007 Memorandum 
Decision, the Court vacated the August 2005 Board decision by 
Order dated in September 2007.  

In August and September 2008, the veteran submitted new 
evidence in support of his claim, and in September 2008 
waived RO review of such additional evidence.  See 38 C.F.R. 
§§ 19.9, 19.31(b)(1) (2008).


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Squamous cell carcinoma, right tonsil, was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is squamous cell carcinoma, right tonsil, 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma, right tonsil was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, a VCAA letter issued in April 
2001, prior to the September 2001 rating decision.  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The April 2001 letter has clearly advised the veteran of the 
evidence necessary to substantiate his claim.  It does not 
appear that the veteran has been fully advised of applicable 
effective date and disability evaluation criteria.  However, 
in view of the following decision, such questions are 
rendered moot and no useful purpose would be served by 
delaying appellate review to furnish such notice. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA opinions 
prepared in July 2004 and July 2008.  The opinions obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for a number of specific conditions, including nasopharyngeal 
cancer, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(June 12, 2007).  Taking account of the available evidence 
and NAS' analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure 
and oral, nasal, and pharyngeal cancers outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist. 

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.  See also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

II.  Factual Background

On an examination performed for separation purposes in 
November 1969, the only defects and diagnoses reflected were 
a ganglion dorsal surface right wrist, and birthmark in AAL 
halfway between umbilicus and xiphoid.  The veteran's mouth, 
throat, and nose were clinically evaluated as normal.

Private medical records reflect that in September 1998, the 
veteran was diagnosed as having squamous cell carcinoma of 
the right oropharynx with metastasis to the lymph nodes in 
the right neck.  A right tonsillectomy and direct 
laryngoscopy were performed in September 1998, followed by 
chemoradiation.  In January 1999, the veteran underwent a 
right modified radical neck dissection for metastatic 
squamous cell carcinoma from primary site of tonsil.

Private medical records dated in 1999 and 2000 reflect a past 
medical history significant for throat cancer, but no history 
of cancer of the breast, colon, lung, nasal cavity, oral 
cavity, thyroid, prostate, renal/kidney, skin, or metastatic 
cancer, leukemia, and lymphoma.  His social history reflected 
use of cigarettes, two packs a day for 20 years, however, he 
quit in 1998.  His alcohol intake was one case of beer per 
week.  

In December 2000, the veteran's private oncologist, Dr. 
Richard L. Scher, M.D., F.A.C.S. (Assistant Professor, Duke 
University Medical Center) opined that the veteran's 
malignancy "fits within the criteria of diseases currently 
recognized by the VA Medical System as related to herbacide 
[sic] exposure including respiratory cancers with this cancer 
being part of the pharyngeal system."

In October 2001, a VA physician opined that the medical 
evidence of record indicates that the veteran does not have a 
respiratory cancer or cancer involving the larynx.  The 
physician noted that the primary cancer was the right tonsil 
and that findings in September 1998 and December 1999 
revealed that the larynx was "ok."  

In August 2003, the veteran testified that post-service his 
diagnosed cancer should be considered as part of the 
respiratory system.  He also stated that his cancer could be 
considered a form of lymphoma, to include non-Hodgkin's 
lymphoma.

In July 2004, a VA physician, the Chief of 
Hematology/Oncology Section, offered an opinion.  The 
physician stated the chart and record variably describe the 
location of the veteran's carcinoma as being in the right 
oropharynx, right tonsil, and the base of tongue.  As a 
practicing medical oncologist, he was incapable of 
ascertaining the precise location, and as it is an anatomic 
question, the precise location would need to be specified by 
a certified surgical oncologist in the field of ear, nose, 
and throat disease.  The physician opined that the veteran's 
cancer was not a cancer of the lungs, bronchus, larynx, or 
trachea, and the veteran's cancer was a cancer of the 
nasopharyngeal tissues.  The physician opined as follows:

[A]fter intensive review one assumes by [VA], Agent 
Orange exposure has been felt to be a risk factor 
for the development malignancies in the 
'respiratory tract,' but all of the areas listed 
are below the level of the vocal cords, i.e. in 
areas exclusively lined by respiratory columnar 
epithelium.  Above the vocal cords, the nasopharynx 
is lined by squamous epithelia.  This difference in 
tissue type, which is exposed potentially to 
herbicides may relate to the fact that prior 
investigation by [VA] has not found an 
epidemiologic link with oropharyngeal cancers and 
Agent Orange exposure.  This is I must state for 
the record, is an inference on my part, as I am not 
privy to the particulars of the epidemiological 
data base utilized by [VA], which has resulted in 
the specific listings of those cancers that are 
felt possibly related to Agent Orange exposure.  
There is overwhelming epidemiologic evidence that 
tobacco abuse is a causative association with the 
development of carcinomas of the nasopharynx, which 
[the veteran] has suffered from.  This is 
exacerbated by the social history present in the 
record of an alcohol intake of 1 case of beer per 
week.  Given the known and accepted association of 
tobacco/alcohol use with oropharyngeal carcinoma, 
it is difficult to give credence to a theoretical 
consideration and extrapolation without 
epidemiologic support for Agent Orange causation, 
in my opinion.

In July 2008, another VA physician, Attending Physician, 
Surgical and Perioperative Care, and Professor of 
Surgery/Head and Neck Surgery, reviewed the claims folder and 
offered an opinion.  The examiner noted review of the claims 
folder and review of published medical literature related to 
the potential associations between exposure to Agent Orange 
exposure and the development of cancer.  

The examiner acknowledged the diagnosis of squamous cell 
carcinoma of the right oropharynx in 1998.  At the time of 
the diagnosis, his risk factors for development of squamous 
cell carcinoma of the pharynx included a significant history 
of cigarette smoking.  The medical records indicate a 40 
pack-year to 60 pack-year past exposure to cigarette smoking 
when he developed cancer.  An additional risk factor was a 
past history of significant alcohol consumption, with the 
medical records indicating a consumption of a case of beer 
per week at the time of his cancer treatment.  He also was 
presumed to have been exposed to the herbicide Agent Orange 
during service.  

The examiner explained that there is a well recognized and 
strong association between the occurrence of squamous cell 
carcinoma of the pharynx and cigarette smoking.  
Approximately 90 percent of cases of oropharyngeal squamous 
cell carcinoma occur in patients whom have a history of 
exposure to tobacco products.  Cigarette smoking likely 
contributed to the veteran's development of pharyngeal 
cancer.  There is also a fairly strong association between 
alcohol consumption and the development of pharyngeal 
squamous cell carcinoma.  The veteran's history of 
consumption of one case of beer per week may have contributed 
to the development of his pharyngeal cancer.  

Prior to being asked to review the case, the examiner stated 
that he was unaware of any suspected or proven association 
between the development of pharyngeal cancer and exposure to 
Agent Orange.  The examiner noted review of medical 
literature, noting that there is insufficient evidence in the 
medical literature to draw any conclusion between Agent 
Orange exposure and the development of nasopharyngeal cancer.  

The examiner noted that the veteran had two proven or 
suspected risk factors for the development of oropharyngeal 
cancer in 1998, cigarette smoking and alcohol consumption.  
The examiner stated as follows:

There is insufficient evidence in the medical 
literature to draw any conclusions regarding 
potential associations between exposure to Agent 
Orange and the development of squamous cell 
carcinoma of the oropharynx.  However, given the 
fact that he has 2 recognized risk factors to 
develop oropharyngeal cancer that were unrelated to 
Agent Orange exposure, I think that it is 
improbable that his oropharyngeal cancer is 
causally related to exposure to herbicide agents in 
Vietnam.  

In July 2008, David M. Brizel, M.D., Professor of Radiation 
Oncology and Associate Professor Otolaryngology Head & Neck 
Surgery, offered an opinion.  Dr. Brizel stated that the 
veteran was a patient of his who was treated for a squamous 
cell carcinoma of the right tonsil in 1998.  Dr. Brizel 
acknowledged his Vietnam service and presumptive exposure to 
Agent Orange during such period of service.  Dr. Brizel 
stated the following:

It is my understanding that carcinomas of the 
respiratory system are categorized as service 
connected for those veterans who had such 
exposures.  The tonsil is part of that system.  In 
fact, the tonsil and all of the mucosa of the 
pharynx itself is referred to as part of the upper 
aero-digestive tract.  The term aero is an obvious 
synonym for a portion of the respiratory tract.  

III.  Analysis

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The medical evidence of 
record shows that the veteran has squamous cell carcinoma, 
however, the question turns to whether the veteran's squamous 
cell carcinoma, right tonsil, would trigger the regulatory 
provisions for presumptive service connection due to exposure 
to Agent Orange.  38 C.F.R. § 3.309(e).  As noted, the four 
respiratory cancers that may be presumptively service-
connected under 38 C.F.R. § 3.309(e) are cancer of the lung, 
bronchus, larynx, or trachea.  The specific issue before the 
Board is whether the veteran's cancer of the right oropharynx 
constitutes a respiratory cancer for VA purposes.

Evidence favoring classification of the veteran's carcinoma 
as a respiratory cancer is in the December 2000 opinion from 
the veteran's private physician.  Dr. Scher opined that the 
veteran's squamous cell carcinoma of the right oropharynx is 
part of the pharyngeal system, therefore, it constitutes a 
respiratory cancer which is related to herbicide exposure.  
Likewise, Dr. Brizel opined that the tonsil is part of the 
respiratory system explaining that the tonsil and all of the 
mucosa of the pharynx itself is referred to as part of the 
upper aero-digestive tract.

Evidence against classifying the veteran's carcinoma as a 
respiratory cancer is in separate opinions offered by two VA 
physicians.  In October 2001, a VA physician, upon reviewing 
the veteran's medical records, opined that the veteran does 
not have a respiratory cancer or cancer involving the larynx.

In July 2004, upon review of the veteran's medical records, a 
VA physician opined that the veteran's cancer was not a 
cancer of the lung, bronchus, larynx, or trachea, but was 
cancer of the nasopharyngeal tissues.  The physician 
explained that the presumptive cancers are below the level of 
the vocal cords, in areas exclusively lined by respiratory 
columnar epithelium.  The nasopharynx is lined by squamous 
epithelia and above the vocal cords.  

In consideration of the four opinions set forth, the Board 
finds that the weight of evidence is against a finding that 
the veteran's carcinoma is a cancer of the lungs, bronchus, 
larynx, or trachea, based on the VA opinions that the 
veteran's diagnosed carcinoma does not constitutes a 
respiratory cancer for VA purposes.  The Board finds that the 
July 2004 medical opinion is persuasive in light of the 
detailed rationale describing the differences in the types of 
tissues located at different points in the airway.  It 
appears that the veteran's cancer was not located in the 
areas specifically listed under the presumptive provisions.  
In that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  The December 2000 private medical 
opinion of record does not include any detailed rationale and 
expressed essentially a general opinion without supporting 
analysis.  As such, the Board finds that it is entitled to 
less weight than the July 2004 opinion.  The Board 
acknowledges Dr. Brizel's opinion that the tonsil is part of 
the respiratory system, and that all of the mucosa of the 
pharynx itself is referred to as part of the upper aero-
digestive tract; however, he does not provide a specific 
discussion as to the basis for concluding that the tonsil is 
part of the respiratory system.  While such opinion does 
carry some weight, it fails to discuss in detail the 
differences in the types of tissues located at different 
points in the airway.  As the July 2004 VA examiner 
explained, presumptive cancers are below the level of the 
vocal cords, in areas exclusively lined by respiratory 
columnar epithelium, but the nasopharynx is lined by squamous 
epithelia and above the vocal cords.  Thus, while Dr. Brizel 
may conclude that the tonsil is part of the respiratory 
system, according to the July 2004 VA examiner, the 
nasopharynx is in a different area.  This distinction is 
important because while it has been determined that a 
presumption is in order for cancer of the lung, bronchus, 
larynx, or trachea, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and nasopharyngeal cancer.  Based on 
review of the medical opinions of record, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The Board has considered the veteran's lay contentions that 
his diagnosed carcinoma should be considered non-Hodgkin's 
lymphoma for presumptive purposes, however, the medical 
evidence does not reflect a diagnosis of lymphoma.  Moreover, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has also considered entitlement to service 
connection on a direct basis.  See Combee and Brock.  Both 
private opinions of record suggest that his cancer should be 
categorized as a respiratory cancer and thus subject to the 
presumptive provisions; however, neither physician offers an 
opinion with regard to whether the veteran's cancer is 
etiologically related to herbicide exposure in service.  In 
contrast, the July 2004 VA physician acknowledged the 
veteran's history of tobacco and alcohol use, explaining that 
epidemiologic evidence associates carcinomas of the 
nasopharynx with tobacco abuse, and is exacerbated by alcohol 
intake.  Moreover, the July 2008 VA examiner discussed in 
detail the veteran's history of cigarette smoking and alcohol 
intake, explaining that 90 percent of cases of oropharyngeal 
squamous cell carcinoma occur in patients whom have a history 
of exposure to tobacco products.  The examiner explained that 
the veteran has two proven or suspected risk factors for the 
development of oropharyngeal cancer that are unrelated to 
Agent Orange exposure, and it is improbable that his 
oropharyngeal cancer is causally related to exposure to 
herbicides in service.  Thus, such opinion rejects any causal 
link between the veteran's cancer and exposure to herbicides, 
and instead opined that it was likely due to his history of 
tobacco use and alcohol intake.  The Board accepts the July 
2008 VA opinion as being the most probative medical evidence 
on the subject, as it was based on a review of all historical 
records, and it contains detailed rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that 
it was based on a review of the applicable record, the Board 
finds that it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board also believes that considerable weight should be 
afforded the Secretary's review of NIS studies and findings.  
As noted earlier, Congress has mandated periodic review of 
the scientific evidence regarding possible relationships 
between various disorders and exposure to herbicides.  
Although the veteran's doctors may disagree with the NIS 
findings, the Board must view NIS findings as being entitled 
to considerable weight given the scope of NIS review.  As 
discussed earlier, such studies are against a finding of an 
association between herbicide exposure and oral, nasal, and 
pharyngeal cancers.

With no evidence of carcinoma in service or for more than 28 
years after discharge from service and with the preponderance 
of the competent evidence against a link between the 
veteran's current disease and his active duty service, to 
include exposure to herbicides, there is no basis for 
awarding service connection for squamous cell carcinoma of 
the right tonsil.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, neither the veteran, his representative, nor the 
Board are shown to be competent to render medical diagnoses 
or opinions as to medical causation.  The questions involved 
are clearly medical in nature and must be addressed by 
medical personnel.  

The Board also acknowledges the prior Board decisions 
referenced by the veteran in support of his claim.  While the 
Board acknowledges that such decisions are somewhat analogous 
and contain positive etiological medical opinions, to include 
whether the respective veterans' cancers should be classified 
as a presumptive disability, such prior Board decisions do 
not mandate a grant of service connection in this case.  The 
cancers detected in each of the respective veterans' cases 
and other medical findings and conclusions can arguably be 
distinguished from the carcinoma detected in the current 
appeal, and without review of the specific details of the 
medical record in the current appeal, such medical opinions 
do not constitute persuasive evidence in this case.

For the reasons outlined above, the Board finds that the 
preponderance of the competent evidence is against the 
veteran's claim.  It follows that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


